OPINION — AG — UNDER THE PROVISIONS OF 68 Ohio St. 1971 1302 [68-1302], SALES TAXES ARE TO BE COLLECTED AND REMITTED TO THE OKLAHOMA TAX COMMISSION BY THOSE LEGALLY OPERATING BINGO GAMES WHETHER CARDS ARE SOLD OR ADMISSION IS CHARGED SO LONG AS PLAYERS PAY TO PLAY UNLESS THAT SPECIFIC TRANSACTION IS EXEMPT UNDER SOME OTHER PROVISIONS OF THE LAW BECAUSE OF THE CIRCUMSTANCES OF THE TRANSACTION. THE SALES TAX ARE LEVIED ON THE GROSS PROCEEDS PURSUANT TO 68 Ohio St. 1971 1304 [68-1304]. (DON MCCOMBS)